DETAILED ACTION


	In view of the Patent Board Decision dated 13 June 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.
A TC Director or appropriate representative has approved of reopening prosecution by signing below:
/GREGORY J TRYDER/Director, Technology Center 1700                                                                                                                                                                                                         

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a shaker-type container having one or more shaker holes with a maximum width of 2 to 20 mm”, however, a “maximum width” implies that lower values below 2 mm are acceptable. Under the broadest reasonable interpretation, this limitation does not require that the values be within 2 to 20 mm. Specifically, the phrase “maximum” indicates an upper end point. It is not clear how having a maximum width of 2-20 mm actually requires the product to only have a width within the claimed range of 2-20 mm. 
Further, the present specification at [0025] states that the holes can be different shapes, i.e. triangle, rectangle, etc., which indicates that the shape could have varying widths. Therefore, it is suggested to amend the claim to recite “…having one or more shaker holes, wherein each of the one or more shaker holes has a maximum width, wherein the maximum width is from 2 to 20 mm”, which positively requires each hole to have a maximum width within the claimed range.  
Claims 7-8 recite a similar limitation, “shaker holes with a maximum width of 2 to 20 mm”, and are therefore indefinite for the same reasons as stated above with respect to claim 1. It is suggested to amend the claim to recite “…having one or more shaker holes, wherein each of the one or more shaker holes has a maximum width, wherein the maximum width is from 2 to 20 mm”, which positively requires each hole to have a maximum width within the claimed range.  
Additionally, claims 1-2, 7-8, 15-17, and 19-20 recite the term “shaker-type”. The addition of the word “type” extends the scope of the phrase “shaker-type” so as to render it indefinite. It is not clear what is encompassed by the phrase “shaker-type”. See Ex part Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
Claims 3-6, 9-14, and 18 are included as they depend from claims 1, 7 and 8. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2016/0345782 A1; Dec. 1, 2016) or Yoshioka et al., herein after “Yoshioka 2” (US 2016/0353936 A1; Dec. 8,  2016) in view of Stahley et al. (US Patent No. 5,894,967; April 20, 1999) and Kang et al. (“Physical Properties of Wheat Flour Treated by Supercritical Carbon Dioxide”, APCBEE Procedia 2 (2012) 27-31; Retrieved from Internet URL < https://www.sciencedirect.com/science/article/pii/S2212670812000772>).
Regarding claim 1, both Yoshioka and Yoshioka 2 teach a packaged wheat flour comprising wheat flour packed in a shaker-type container having one or more shaker holes with a maximum width of 2 to 20 mm (Yoshioka: [0013], [0026] and Yoshioka 2: [0011], [0025])
Both, however, are silent with respect to the wheat flour having an angle of difference of 13.5 to 30 degrees. 
Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees (See Tables 3 and 4 regarding the control).
Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), which overlaps the claimed angle of difference range of 13.5 to 30 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3).
As Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley, it would have been obvious to one of ordinary skill in the art to have the wheat flour of both Yoshioka and Yoshioka 2 have a similar angle of difference as taught by Stahley as such property is known in the art to aid in dispensing powders. It would have been obvious to one of ordinary skill in the art to vary the angle of repose of the wheat flour through routine experimentation to result in a desired angle of difference. Stahley discloses that an angle of difference ranging from 15 to 25 degrees is desired for dispensing powders and therefore varying the angle of repose and angle of fall of the wheat flour to result in a desired angle of difference would yield the predictable result of providing a suitable powder for dispensing.
Regarding claim 2, both Yoshioka and Yoshioka 2 teach that the shaker-type container has two to nine shaker holes (Yoshioka: [0026] and Yoshioka 2: [0025]).
Regarding claim 3, both Yoshioka and Yoshioka 2 teach that the wheat flour is granulated wheat flour (Yoshioka: [0016] and Yoshioka 2: [0014]).
Regarding claim 4, as stated above with respect to claim 1, Yoshioka or Yoshioka 2 in view of Kang and Stahley disclose a wheat flour having an angle of difference of 15 to 25 degrees, thus falling within the claimed range of 14.5 to 26 degrees. 
Regarding claim 5, both Yoshioka and Yoshioka 2 teach that the wheat flour can be soft wheat flour (Yoshioka: [0015] and Yoshioka 2: [0013]).
Regarding claim 6, both Yoshioka and Yoshioka 2 teach that the wheat flour has an average particle diameter of 40 to 250 microns (Yoshioka: [0023]) and 40 to 400 microns (Yoshioka 2: [0014]), thus overlapping the claimed range of 60 to 320. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 7 and 8, as stated above with respect to claim 1, both Yoshioka and Yoshioka 2 disclose a shaker container for wheat flour and further teach methods of applying wheat flour by shaking wheat flour out through the shaker holes onto an object (English Translation [0001]-[0007]). 
Both Yoshioka and Yoshioka 2 teach a packaged wheat flour comprising wheat flour packed in a shaker-type container having one or more shaker holes with a maximum width of 2 to 20 mm (Yoshioka: [0013], [0026] and Yoshioka 2: [0011], [0025]). Both Yoshioka and Yoshioka 2 teach that the shaker-type container has two to nine shaker holes (Yoshioka: [0026] and Yoshioka 2: [0025]).
Both, however, are silent with respect to the wheat flour having an angle of difference of 13.5 to 30 degrees. 
Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees (See Tables 3 and 4 regarding the control).
Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), which overlaps the claimed angle of difference range of 13.5 to 30 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3).
As Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley, it would have been obvious to one of ordinary skill in the art to have the wheat flour of both Yoshioka and Yoshioka 2 have a similar angle of difference as taught by Stahley as such property is known in the art to aid in dispensing powders. It would have been obvious to one of ordinary skill in the art to vary the angle of repose of the wheat flour through routine experimentation to result in a desired angle of difference. Stahley discloses that an angle of difference ranging from 15 to 25 degrees is desired for dispensing powders and therefore varying the angle of repose and angle of fall of the wheat flour to result in a desired angle of difference would yield the predictable result of providing a suitable powder for dispensing.
Regarding claims 9 and 12, both Yoshioka and Yoshioka 2 teach that the wheat flour is granulated wheat flour (Yoshioka: [0016] and Yoshioka 2: [0014]).
Regarding claims 10 and 13, both Yoshioka and Yoshioka 2 teach that the wheat flour can be soft wheat flour (Yoshioka: [0015] and Yoshioka 2: [0013]).
Regarding claims 11 and 14, both Yoshioka and Yoshioka 2 teach that the wheat flour has an average particle diameter of 40 to 250 microns (Yoshioka: [0023]) and 40 to 400 microns (Yoshioka 2: [0014]), thus overlapping the claimed range of 60 to 320. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 15-17, both Yoshioka and Yoshioka 2 teach a method of shaking out the packaged wheat flour, wherein the shaker-type container is positioned at a height of 10 cm above a maker on a flat surface placed horizontally and the opening of the container is directed vertically downward toward the maker, wherein a shaking amount is in the range of about 0.8 to 1.4 g and a spreading area in the range of 10.3 to 13.5 cm (Yoshioka: [0029] and Yoshioka 2: [0028]).
Regarding claims 18-20, Both Yoshioka and Yoshioka 2 teach that the shaker-type container has one or more shaker holes with a diameter of 2 to 20 mm (Yoshioka: [0013], [0026] and Yoshioka 2: [0011], [0025]). Both Yoshioka and Yoshioka 2 teach that the shaker-type container has two to nine shaker holes that can be circular (Yoshioka: [0026] and Yoshioka 2: [0025]).



Claims 1, 2, 4, 6-8, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroko (JP 09-266862 A; 1997; made of record by applicant) in view of Stahley et al. (US Patent No. 5,894,967; April 20, 1999), Kang et al. (“Physical Properties of Wheat Flour Treated by Supercritical Carbon Dioxide”, APCBEE Procedia 2 (2012) 27-31; Retrieved from Internet URL < https://www.sciencedirect.com/science/article/pii/S2212670812000772>) and New Star (New Star Foodservice Glass Swirl Cheese Shaker with Stainless Steel Perforated Top, Amazon, Jan. 15, 2013, Retrieved from Internet URL: Amazon.com: New Star Foodservice 22377 Glass Swirl Cheese Shaker with Stainless Steel Perforated Top, 6-Ounce, Set of 12: Salt And Pepper Shaker Sets: Home & Kitchen).
Regarding claim 1, Hiroko discloses a shaker-type package for wheat flour having a powder sieve (3) comprising one or more shaker holes for wheat flour to pass though (English Translation [0001]-[0007]). 

    PNG
    media_image1.png
    438
    192
    media_image1.png
    Greyscale

Hiroko, however, is silent with respect to the shaker holes having a maximum width of 2 to 20 mm and the wheat flour having an angle of difference of 13.5 to 30 degrees. 
Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees and a mean particle diameter of 78 microns (See Tables 3 and 4 regarding the control).
Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), which overlaps the claimed angle of difference range of 13.5 to 30 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3).
As Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley, it would have been obvious to one of ordinary skill in the art to have the wheat flour of Hiroko have a similar angle of difference as taught by Stahley as such property is known in the art to aid in dispensing powders. It would have been obvious to one of ordinary skill in the art to vary the angle of repose of the wheat flour through routine experimentation to result in a desired angle of difference. Stahley discloses that an angle of difference ranging from 15 to 25 degrees is desired for dispensing powders and therefore varying the angle of repose and angle of fall of the wheat flour to result in a desired angle of difference would yield the predictable result of providing a suitable powder for dispensing.
With respect to the shaker holes having a maximum width of 2 to 20 mm, Kang further teaches that the wheat flour has a mean particle diameter of 78 micrometers, or 0.078 mm (Table 3). It would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko at a maximum width of 2 to 20 millimeters. Clearly, the shaker holes of Hiroko would be required to be larger than the largest flour particles in order to ensure that clogs do not form and all of the flour can be dispensed. It is universally known that speed with which a powder is dispensed through a shaker depends on the relative dimensions of the powder and the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the size of the holes of the shaker of Hiroko depending on the speed with which the flour was desired to be dispensed.  As such, the shaker holes sizes presently claimed are merely an obvious variant of the prior art.
New Star further teaches a shaker-type container, wherein the shaker holes have a maximum width of 4 mm, thus falling within the claimed range of 2 to 20 mm. New Star teaches that the shaker container is an empty glass jar that can be filled with a desired substance. 
As New Star teaches that it is well known in the art for shaker containers to have shaker holes with a maximum width falling within the claimed range, it would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko be a similar size as taught by New Star, which would allow a greater amount to be dispensed through a single shaker hole as compared to the shaker holes of Hiroko. Therefore, depending on the desired dispensing amount it would have been obvious to have the shaker holes of Hiroko be a similar size as taught by New Star, or to have packaged the wheat flour of Hiroko in the shaker container of New Star.
Regarding claim 2, Hiroko discloses that the container has a plurality of holes (See Figure above), but not specifically from 2 to 9 shaker holes as claimed. The examiner notes, however, that the specific number of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the number of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to vary the number of shaker holes depending on the desired amount of wheat flour to be dispensed. 
Further, New Star teaches a shaker container having a shaker having 11 shaker holes, which is less than the number of holes taught by Hiroko. Again, as stated above, it would have been obvious to one of ordinary skill in the art to have reduced the amount of shaker holes present depending on the desired amount to be dispensed in a given time. 
Regarding claim 4, as stated above with respect to claim 1, Hiroko in view of Hang and Stahley disclose a wheat flour having an angle of difference of 15 to 25 degrees, thus falling within the claimed range of 14.5 to 26 degrees. 
Regarding claims 6, 11 and 14, as stated above, Hiroko discloses a shaker-type package for wheat flour as described above, but fails to teach the wheat flour having an average particle diameter of 60 to 320 micrometers. 
Kang discusses physical properties of wheat flour and further teaches that typical wheat flour that has not been treated with supercritical carbon dioxide (e.g. the control) has a mean particle size being 78.42 micrometers (section 3.3 on page 30), thus falling within the claimed range of 60 to 320 micrometers. Kang discloses that the particle size is achieved through grinding whole wheat (page 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the particle size of the wheat flour of Hiroko. Kang teaches that the particle size is achieved through grinding and further that it is known in the art to achieve wheat flour having a particle size as claimed. It would have been obvious to one of ordinary skill in the art to vary the particle size depending on the amount of time the wheat has undergone grinding as grinding for a longer amount of time will result in a smaller particle size than grinding for a shorter amount of time.
Regarding claims 7 and 8, as stated above with respect to claim 1, Hiroko discloses a shaker container for wheat flour and further teaches a method of applying wheat flour by shaking wheat flour out through the shaker holes within the sieve of the container onto an object (English Translation [0001]-[0007]). 
Hiroko discloses that the container has a plurality of holes (See Figure above), but not specifically from 2 to 9 shaker holes as claimed. The examiner notes, however, that the specific number of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the number of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to vary the number of shaker holes depending on the desired amount of wheat flour to be dispensed. 
Further, New Star teaches a shaker container having a shaker having 11 shaker holes, which is less than the number of holes taught by Hiroko. Again, as stated above, it would have been obvious to one of ordinary skill in the art to have reduced the amount of shaker holes present depending on the desired amount to be dispensed in a given time. 
Kang discloses the physical properties of wheat flour, wherein the wheat flour has an angle of repose of 37.7 degrees and a mean particle diameter of 78 microns (See Tables 3 and 4 regarding the control).
Stahley discloses a dispenser for powder and further states that the powder can have any particle size ranging from about 1 to 100 microns, and angle of repose of about 40 degrees and an angle of difference ranging from 15 to 25 degrees (col 3 lines 55-65), which overlaps the claimed angle of difference range of 13.5 to 30 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Stahley further states that such properties of the powder aid in fluidizing the powder in the container to that minimal air velocity is required when dispensing the powder from the container (col 3).
As Kang teaches that wheat flour is known to have an angle of repose similar to what is desired for dispensing powder as taught by Stahley, it would have been obvious to one of ordinary skill in the art to have the wheat flour of Hiroko have a similar angle of difference as taught by Stahley as such property is known in the art to aid in dispensing powders. It would have been obvious to one of ordinary skill in the art to vary the angle of repose of the wheat flour through routine experimentation to result in a desired angle of difference. Stahley discloses that an angle of difference ranging from 15 to 25 degrees is desired for dispensing powders and therefore varying the angle of repose and angle of fall of the wheat flour to result in a desired angle of difference would yield the predictable result of providing a suitable powder for dispensing.
With respect to the shaker holes having a maximum width of 2 to 20 mm, Kang further teaches that the wheat flour has a mean particle diameter of 78 micrometers, or 0.078 mm (Table 3). It would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko at a maximum width of 2 to 20 millimeters. Clearly, the shaker holes of Hiroko would be required to be larger than the largest flour particles in order to ensure that clogs do not form and all of the flour can be dispensed. It is universally known that speed with which a powder is dispensed through a shaker depends on the relative dimensions of the powder and the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the size of the holes of the shaker of Hiroko depending on the speed with which the flour was desired to be dispensed.  As such, the shaker holes sizes presently claimed are merely an obvious variant of the prior art.
New Star further teaches a shaker-type container, wherein the shaker holes have a maximum width of 4 mm, thus falling within the claimed range of 2 to 20 mm. New Star teaches that the shaker container is an empty glass jar that can be filled with a desired substance. 
As New Star teaches that it is well known in the art for shaker containers to have shaker holes with a maximum width falling within the claimed range, it would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko be a similar size as taught by New Star, which would allow a greater amount to be dispensed through a single shaker hole as compared to the shaker holes of Hiroko. Therefore, depending on the desired dispensing amount it would have been obvious to have the shaker holes of Hiroko be a similar size as taught by New Star, or to have packaged the wheat flour of Hiroko in the shaker container of New Star.
Regarding claims 15-17, as stated above, Hiroko teaches that the wheat flour exits the container through the powder sieve when applied to an object (See English translation [0001]-[0007]) and the prior art renders obvious the angle of difference. 
Hiroko discloses that the container has a plurality of holes and therefore the wheat flour would exhibit a scattering distance when shaken out. With respect to the exact amount of wheat flour dispensed and the exact scattering distance, the examiner notes that the specific number of holes and time for shaking will determine the amount of wheat flour dispensed as well as the scattering distance. A shaker container having 7 holes will have a larger scattering distance than a shaker container having 2 holes. Additionally, shaking the container vertically downward for a longer amount of time will result in a higher amount of wheat flout that is dispensed. Therefore, it is obvious to one of ordinary skill in the art to vary the amount of wheat flour that is shaken out as well as the scattering distance depending on the properties of the container (e.g. amount, shape and size of holes) and the time for dispensing.
Regarding claims 18-20, Hiroko discloses that the container has a plurality of circular holes (See Figure above), but not specifically from 2 to 9 shaker holes as claimed. The examiner notes, however, that the specific number of shaker holes is merely an obvious variant over the prior art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). There is nothing unexpected with respect to decreasing or increasing the number of shaker holes as the amount of wheat flour dispensed would increase or decrease. Therefore, it would have been obvious to one of ordinary skill in the art to vary the number of shaker holes depending on the desired amount of wheat flour to be dispensed. 
With respect to the shaker holes having a maximum width of 2 to 20 mm, Kang further teaches that the wheat flour has a mean particle diameter of 78 micrometers, or 0.078 mm (Table 3). It would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko at a maximum width of 2 to 20 millimeters. Clearly, the shaker holes of Hiroko would be required to be larger than the largest flour particles in order to ensure that clogs do not form and all of the flour can be dispensed. It is universally known that speed with which a powder is dispensed through a shaker depends on the relative dimensions of the powder and the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the size of the holes of the shaker of Hiroko depending on the speed with which the flour was desired to be dispensed.  As such, the shaker holes sizes presently claimed are merely an obvious variant of the prior art.
New Star further teaches a shaker-type container, wherein the shaker holes have a maximum width of 4 mm, thus falling within the claimed range of 2 to 20 mm. New Star teaches that the shaker container is an empty glass jar that can be filled with a desired substance. 
As New Star teaches that it is well known in the art for shaker containers to have shaker holes with a maximum width falling within the claimed range, it would have been obvious to one of ordinary skill in the art to have the shaker holes of Hiroko be a similar size as taught by New Star, which would allow a greater amount to be dispensed through a single shaker hole as compared to the shaker holes of Hiroko. Therefore, depending on the desired dispensing amount it would have been obvious to have the shaker holes of Hiroko be a similar size as taught by New Star, or to have packaged the wheat flour of Hiroko in the shaker container of New Star.
Further, New Star teaches a shaker container having a shaker having 11 shaker holes, which is less than the number of holes taught by Hiroko. Again, as stated above, it would have been obvious to one of ordinary skill in the art to have reduced the amount of shaker holes present depending on the desired amount to be dispensed in a given time. 
	
Claims 3, 5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroko (JP 09-26682 A; 1997; made of record by applicant), Stahley et al. (US Patent No. 5,894,967; April 20, 1999), Kang et al. (“Physical Properties of Wheat Flour Treated by Supercritical Carbon Dioxide”, APCBEE Procedia 2 (2012) 27-31; Retrieved from Internet URL < https://www.sciencedirect.com/science/article/pii/S2212670812000772>) and New Star (New Star Foodservice Glass Swirl Cheese Shaker with Stainless Steel Perforated Top, Amazon, Jan. 15, 2013, Retrieved from Internet URL: Amazon.com: New Star Foodservice 22377 Glass Swirl Cheese Shaker with Stainless Steel Perforated Top, 6-Ounce, Set of 12: Salt And Pepper Shaker Sets: Home & Kitchen) as applied to claims 1, 7 and 8 above, and further in view of Kitchen Encounters (Flour Facts: All-Purpose, Bread, Cake and Pastry; Nov. 7, 2013. [Retrieved on April 27, 2019] Retrieved from Internet URL < https://kitchenencounters.typepad.com/blog/2013/11/-baking-basic-bread-cake-all-purpose-flours-.html>).
Regarding claims 3, 5, 9, 10, 12 and 13, the prior art discloses the packaged wheat flour as described above, but fails to specifically state that the wheat flour is soft wheat flour, granulated, non-granulated or a mixture of both.
Flour Facts discloses that wheat flour is known to come in soft wheat as well as granulated and non-granulated (page 3). Flour facts discloses that the different types of flour are for baking different food products and have difference moisture contents.
It would have been obvious to one of ordinary skill in the art to vary the type of flour used within the container of Hiroko depending on the desired used of the flour as taught by Flour Facts.
While Flour Facts fails to specifically teach the angle of difference for soft and granulated wheat flour, Stahley discloses that the angle of difference of wheat flour is a result effective variable directly related to the particle size of the wheat flour and the angle of repose of the wheat flour. Therefore, it would have been obvious to one of ordinary skill in the art to have varied the particle size of the different wheat flours through routine experimentation to result in a desired angle of difference. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791